UNPUBLISHED ORDER
Not to be cited per Circuit Rule 53

ﬁlim’teh gimme Qtnurt at Qpptala

For the Seventh Circuit
Chicago, Illinois 60604

October 4, 2005
Before
Hon. RICHARD D. CUDAHY, Circuit Judge
Hon. RICHARD A. POSNER, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 03-3462

Appeal from the United States District
United States of America, Court for the Northern District of

PlaintifﬁAppeIIee, Illinois, Western Division.
V. No. 02 CR 50069
Loneta S. Carter, Philip G. Reinhard,
Defendant Judge.
Appellant.
O R D E R

We granted Loneta Carter’s petition for rehearing and ordered a limited remand
so that the district court judge could determine whether he believed Carter’s sentence
remained appropriate now that United States V. Booker, 125 S. Ct. 738 (2005), has
relegated the United States Sentencing Guidelines to advisory status. See United
States V. Paladino, 401 F.3d 471 (7th Cir. 2005).

The district court judge has replied that he would impose the same sentence
knowing that the Guidelines are not mandatory. We invited both parties to ﬁle any
arguments concerning the appropriate disposition of the appeal in light of the district
court’s decision. Only the government chose to do so.

Because the district court judge informed us that he would impose the same

No. 08-3462 Page 2

sentence knowing the Guidelines are advisory, “we will afﬁrm the original sentence
against [Carter’s] plain error challenge provided the sentence is reasonable, the
standard of review prescribed by Booker, 125 S. Ct. at 765.” Paladmo, 401 F.3d at 484.
The applicable United States Sentencing Guidelines sentencing range here was 51 to
63 months’ imprisonment, and the district court sentenced Carter to 60 months.
Because Carter received a sentence within the properly~calculated guidelines range,
the sentence is presumptively reasonable. United States V. Mykytiuk, 415 F.3d 606,
608 (7th Cir. 2005).

On remand, the district court judge explained that he considered the parties’
memoranda, the Presentence Investigation Report, the record of the proceedings at the
original sentencing hearing, and the factors listed in 18 U.S.C. § 3553(a). After
considering these factors and the now-advisory nature of the Guidelines, the district
court judge concluded that the 60 month sentence was appropriate for reasons
including: (1) the signiﬁcant number of Victims of the fraud; (2) the use of substantial
amounts of investor funds for personal use; and (8) the continuation of the fraud after
a state agency cease and desist order. On this record, we cannot say that Carter’s
sentence should be deemed “unreasonable.”

Therefore, the judgment of the district court is AFFIRMED.